In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or answer the petition herein containing the charges, although the time to do so has expired. By order of the Presiding Justice dated June 1, 1979, the respondent herein was served by publication of the petition and by mailing a copy of said petition to respondent’s last known business address. Petitioner then moved to hold respondent in default for failure to appear or answer in this disciplinary proceeding. Respondent was admitted to practice to the Bar by this court on March 15, 1950. The charges against respondent involve, inter alia, failing to account to his client for $343 and failing to co-operate with the Grievance Committee of the Brooklyn Bar Association and with the petitioner Grievance Committee in their respective investigations of various complaints against respondent. The charges are serious in nature and if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed admitted. Petitioner’s motion is therefor granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name ordered removed from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.